Case: 20-30663     Document: 00515828082         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 20, 2021
                                  No. 20-30663
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Dwayne Palmer,

                                                           Petitioner—Appellant,

                                       versus

   Calvin Johnson, Warden, Federal Correctional Complex Pollock,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:20-CV-761


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Dwayne Palmer, federal prisoner # 57698-054, was sentenced to 420
   months of imprisonment by the United States District Court for the
   Southern District of New York after being convicted of conspiracy to
   distribute and possess with intent to distribute 100 kilograms or more of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30663      Document: 00515828082           Page: 2    Date Filed: 04/20/2021




                                     No. 20-30663


   marijuana, murder in connection with a drug conspiracy, use of a firearm
   during a drug trafficking offense, and being an alien in possession of a firearm.
   Palmer appealed, and the Second Circuit affirmed his convictions and
   sentence. United States v. Brown, 374 F. App’x 208 (2d Cir. 2010). He has
   also filed an unsuccessful 28 U.S.C. § 2255 motion. Palmer v. United States,
   No. 11-CV-8187, 2014 WL 6863492 (S.D.N.Y. Dec. 5, 2014).
          Palmer then filed a 28 U.S.C. § 2241 petition, arguing that he is
   actually innocent of being an alien in possession of a firearm in light of the
   Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).
   The district court dismissed the petition after determining that Palmer failed
   to satisfy the requirements of the savings clause of § 2255(e). He moved for
   leave to proceed in forma pauperis (IFP) on appeal from that judgment, but
   the district court denied the motion. Palmer now moves this court for leave
   to proceed IFP on appeal.
          Pursuant to the Federal Rules of Appellate Procedure, this court may
   entertain a motion to proceed IFP when the litigant has been denied leave to
   proceed IFP by the district court. Fed. R. App. P. 24(a)(5). To proceed
   IFP, the litigant must demonstrate both financial eligibility and a
   nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). If the appeal is frivolous, we may dismiss it sua sponte. 5th Cir.
   R. 42.2.
          In general, an attack on the validity of a conviction or sentence must
   be brought under § 2255 as opposed to § 2241. See Padilla v. United States,
   416 F.3d 424, 425-26 (5th Cir. 2005). However, a federal prisoner may use
   § 2241 to challenge his conviction or sentence under § 2255(e)’s savings
   clause if he demonstrates that § 2255 is “inadequate or ineffective to test the
   legality of his detention.” Santillana v. Upton, 846 F.3d 779, 782 (5th Cir.
   2017) (quoting § 2255(e)). To proceed under the savings clause, a petitioner




                                          2
Case: 20-30663     Document: 00515828082          Page: 3   Date Filed: 04/20/2021




                                   No. 20-30663


   must demonstrate that his claim (1) is based on a retroactively applicable
   Supreme Court decision; (2) was foreclosed by circuit law at the time when
   it should have been raised; and (3) establishes that he was convicted of a
   nonexistent offense. Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
   Cir. 2001).
          Regardless of whether Rehaif applies retroactively to cases on
   collateral review, Palmer has failed to demonstrate that he was convicted of
   a nonexistent offense. Despite his assertions to the contrary, “[o]ur cases
   applying Rehaif have not required the Government to prove knowledge of the
   statutory prohibition contained in § 922(g).” United States v. Trevino, 989
   F.3d 402. 405 (5th Cir. 2021). Instead, the Government must prove only the
   defendant knew that he possessed a firearm and that he knew of his relevant
   status when he possessed the firearm. Id. Because Palmer does not argue
   that he was unaware of his immigration status, he has failed to demonstrate
   that he was entitled to proceed under § 2255(e)’s savings clause. See Reyes-
   Requena, 243 F.3d at 904.
          Because Palmer has not demonstrated a nonfrivolous issue for appeal,
   the IFP motion is DENIED and the appeal is DISMISSED as frivolous.
   See Fed. R. App. P. 24(a); 5th Cir. R. 42.2.




                                        3